DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 07/25/2022.  As directed by the amendment: claims 1, 18 have been amended, claims 3-4, 7, 11-17, 21-58 have been canceled, claims 59-63 are withdrawn.  Thus, claims 1-2, 5-6, 10, 18-20, 64-65 are presently pending in the application.
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. Applicant argues on page 6, the prior art Borghi does not disclose cuffs that are configured to move apart from one another upon expansion. The examiner respectfully disagrees. Borghi discloses the expansion of the device causes the elongate segments 14 to spread and expand circumferentially along the walls 11 to the body lumen 3 (page 13, lines 5-20). Wherein the second cuff encompassing second support wire 6’ is positioned diametrally opposite the first cuff 9 (page 14, lines 3-12), therefore, the cuffs separate spatially and move “apart” from one another when in the expanded state and in the compressed state they are closer. The claim did not require the two joining cuffs to be located on adjacent struts of the undulation or moved apart such that the cuffs are oriented in different direction from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-10, 18-20 and 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borghi WO 96/41591 in view of Pandelidis et al. U.S. Publication 2011/0319977.

    PNG
    media_image1.png
    290
    184
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    306
    587
    media_image2.png
    Greyscale

Regarding Claim 1, Borghi discloses bio-metal implant 1 comprising: a first metal wire  adjacent a second metal wire 13 at a first connection point 6, an end 16 of the first metal wire 13 coupled to and end 13 the second metal wire 13 at the first connection point (as seen in the annotated Figure 7, there are two connection points to join the diametrically opposite undulations together, wherein Borghi discloses two serpentine wires each arranged about the longitudinal axis 2 and the terminal ends 16 are joined to the cuff 9, page 14, lines 2-13) using a first joining cuff 9 of a plurality of joining cuffs 9 (as seen in Figures 1-5 and 9 and page 10, lines 17-26 and page 11, lines 4-26 and page 12, lines 1-10 and page 12, lines 20-26), and the terminal portions 16 of the wire 13 are assemble about the cuff  9 (see Figure 7) and the first metal wire 16 and the second metal wire 16 being shaped to form at least a portion of the bio-metal implant (e.g. a tubular stent is formed with the from two serpentine wires, see Figures 1, 4-5 and 7). Furthermore, Borghi discloses wherein the first wire 16 extending in parallel with the second wire 16 along a longitudinal axis 2 of the bio-metal implant (as seen in Figures 1, 4-7). In addition, Borghi discloses the expansion of the device causes the elongate segments 14 to spread and expand circumferentially along the walls 11 to the body lumen 3 (page 13, lines 5-20). Wherein the second cuff 9 encompassing second support wire 6’ is positioned diametrally opposite the first cuff 9 (page 14, lines 3-12), therefore, the cuffs separate spatially and move “apart” from one another when in the expanded state and in the compressed state they are closer. Furthermore, Borghi discloses the joining cuffs 9 of the plurality of joining cuffs comprises a radiopaque material to facilitate localization of the stent during examination (page 11, lines 4-16, page 12, lines 20-26 and page 14, lines 3-12, where it is well known in the medical art that stainless steel, titanium alloys, gold are all radiopaque material). However, Borghi does not expressly the first metal wire and second metal wire are formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 2, Borghi discloses wherein the first metal wire and the second metal wire each has a sinusoidal shape (as seen in Figure 1-5 and 9 and abstract and page 4, lines 1-20 and page 14, lines 1-12). However, Borghi does not expressly the first metal wire and second metal wire are formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 5, Borghi discloses in Figure 7, the first metal wire 13 includes a second location for a joining cuff at location 6’, wherein Burg discloses the second location 6’ is connected to each module in the same manner as with the first support wire 6 (see page 14, lines 3-14). Therefore, Borghi discloses a plurality of connection points wherein the first metal wire is further coupled to the second metal wire at a first plurality of connection points 6, 6’ by a joining cuff 9 (see page 14, lines 1-12). However, Borghi does not expressly the first metal wire and second metal wire are formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 6, Borghi discloses in Figures 1-3, a third metal wire 6 coupled to the second metal wire 13 at a second plurality of connection points (as seen in the annotated Figure 7 above) by a second subset of the plurality of joining cuffs, different from the first subset, each of the second plurality of connection points being alternated with each of the first plurality of connection points along the second magnesium alloy wire, wherein the first metal wire, the second metal wire, and the third metal wire define a net structure (as seen in Figure 1-2, 4-7). Wherein Burg discloses the second location 6’ is connected to each module in the same manner as with the first support wire 6 (see page 14, lines 3-14). Therefore, Borg discloses a second set of connection points would form the third metal wire undulations and connect the third metal wire to the second metal wire. However, Borghi does not expressly the second metal wire and third metal wire are formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a plurality of metal wires 7 forming a tube (as seen in Figure 12A-12B), the plurality of wires are formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s plurality of wires, including a second and third wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 8, Borghi discloses wherein the net structure is formed into a tube shape (as seen in Figures 3 and 7).
Regarding Claim 9, Borghi discloses wherein the ends of each undulations are secured into a tube shape using a metal end wire 16 attached to opposing edges of the net structure (as seen in Figure 6, 6A and page 13, lines 20-26).
Regarding Claims 10, 20, Borghi does not expressly disclose the plurality of cuffs comprises a sealing material. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the plurality of cuffs comprises a sealing material (e.g. polymer, see Pandelidis paragraph [0054], [0056], [0088]), wherein applicant discloses a sealing material includes polymers (see paragraph [0067] in applicant’s publication) for the purpose of allowing the connectors with significantly faster degradation kinetics than the metal stents and allow the connectors to be bioabsorable (paragraphs [0056] and [0088]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s cuffs to include polymers as taught by Pandelidis for the purpose of allowing the connectors with significantly faster degradation kinetics than the metal stents and allow the connectors to be bioabsorable.
Regarding Claim 18, Borghi discloses a bio-metal implant 1 comprising: a plurality of metal wires 7 formed into a tube (as seen in Figure 1-5 and 7), each end 16 of the plurality of metal wires 7 being secured to an end of an adjacent metal wires 13 of the plurality of metal wires by insertion of the ends 13 into respective subsets of joining cuffs 9 of the plurality of joining cuffs 9 (as seen in Figures 1-7), wherein Borghi discloses at least two of the plurality of magnesium alloy wires extending in parallel with one another along a long axis of the bio-metal implant (Borghi discloses two serpentine wires each arranged about the longitudinal axis 2 and located diametrically on opposite sides and the terminal ends 16 are joined to the cuff  9, as seen in the annotated Figure 7). In addition, Borghi discloses the expansion of the device causes the elongate segments 14 to spread and expand circumferentially along the walls 11 to the body lumen 3 (page 13, lines 5-20 and page 14, lines 3-12), therefore, the cuffs separate spatially and move “apart” from one another when in the expanded state and in the compressed state they are closer. Furthermore, Borghi discloses the joining cuffs 9 of the plurality of joining cuffs comprises a radiopaque material to facilitate localization of the stent during examination (page 11, lines 4-16, page 12, lines 20-26 and page 14, lines 3-12, where it is well known in the medical art that stainless steel, titanium alloys, gold are all radiopaque material). However, Borghi does not expressly the plurality of wires is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 19, Borghi discloses wherein each joining cuff 9 of the plurality of joining cuffs 9 has two metal wires 16 of the plurality of metal wires inserted therein (as seen in Figures 6, 6A and page 13, lines 20-26). However, Borghi does not expressly the plurality of wires is formed from magnesium. Pandelidis et al. teaches a bio-metal implant in the same field of endeavor comprising a first metal wire 7 and a second metal wire 7 (as seen in Figure 12A-12B), the first metal wire 7 coupled to the second metal wire 7 at the first connection point 1200 using a first joining cuff 1220 of a plurality of joining cuffs 1220, wherein the metal wire is formed of magnesium (as seen in Figures 12A-12B and paragraphs [0026-0027], [0032], [0054], [0111], [0113], [0115-0116]) for the purpose of having a bioabsorbable expandable implant (paragraphs [0012], [0026] and [0032-0033]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Borghi’s first and second metal wire to be formed of magnesium as taught by Pandelidis et al. for the purpose of having a bioabsorbable expandable implant.
Regarding Claim 64, Borghi et al. discloses wherein the first alloy wire extends in parallel with the second alloy wire (as seen in Figures 6. 6A-7) from a first end of the implant along the long axis 2 to a second end of the bio-metal implant opposite the first end (as seen in Figures 1-7).
Regarding Claim 65, Borghi et al. disclose wherein at least two of the plurality of alloy wires 7 extend in parallel with one another from a first end of the bio-metal implant along the long axis to a second end of the bio-metal implant opposite the first end (as seen in Figures 6, 6A, 7 and page 14, lines 1-12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774